                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WAYMAN MOORE,                                :   CIVIL ACTION NO. 1:19-CV-233
                                             :
                    Plaintiff                :   (Chief Judge Conner)
                                             :
             v.                              :
                                             :
CARBON COUNTY                                :
CORRECTIONAL FACILITY, et al.,               :
                                             :
                    Defendants               :

                                        ORDER

      AND NOW, this 25th day of March, 2020, upon consideration of the report

(Doc. 31) of Magistrate Judge William I. Arbuckle, recommending that the court

grant defendants’ motion (Doc. 25) to dismiss plaintiff Wayman Moore’s complaint

for failure to state a claim for which relief may be granted, but also recommending

that the court grant leave to amend since the deficiencies identified are factual

and not legal in nature, and it appearing that Moore has not objected to the report,

see FED. R. CIV. P. 72(b)(2), and the court noting that failure of a party to timely

object to a magistrate judge’s conclusions “may result in forfeiture of de novo review

at the district court level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing

Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter

of good practice, a district court should afford “reasoned consideration” to the

uncontested portions of the report, E.E.O.C. v. City of Long Branch, 866 F.3d 93, 100

(3d Cir. 2017) (quoting Henderson, 812 F.2d at 879), in order to “satisfy itself that

there is no clear error on the face of the record,” FED. R. CIV. P. 72(b), advisory

committee notes, and, following an independent review of the record, the court
being in agreement with Judge Arbuckle that Moore’s complaint presently fails to

state claims for which relief may be granted and that leave to amend is appropriate,

and concluding that there is no clear error on the face of the record,1 it is hereby

ORDERED that:

      1.     The report (Doc. 31) of Magistrate Judge Arbuckle is ADOPTED.

      2.     Defendants’ motion (Doc. 25) to dismiss is GRANTED.

      3.     Moore’s complaint (Doc. 2) is DISMISSED without prejudice.

      4.     Moore is GRANTED leave to amend his complaint in accordance with
             Judge Arbuckle’s report within 30 days of the date of this order. Any
             amended pleading filed pursuant to this paragraph shall be filed to
             the same docket number as the instant action, shall be entitled “First
             Amended Complaint,” and shall be complete in all respects. It shall be
             a new pleading which stands by itself as an adequate complaint under
             the Federal Rules of Civil Procedure, without reference to the
             complaint (Doc. 2) hereinabove dismissed.

      5.     In the absence of a timely filed amended complaint, the Clerk of Court
             shall close this case. If a timely amended complaint is filed, this matter
             shall be remanded to Judge Arbuckle for further pretrial management.

      6.     Any appeal from this order is deemed to be frivolous and not taken in
             good faith. See 28 U.S.C. § 1915(a)(3).


                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania



      1
         We note one point of clarification. The report opines that Moore’s Eighth
Amendment claim fails in part because, even if Moore was required to sleep on the
floor of his cell, “he has not provided sufficient evidence to establish a condition of
confinement claim regarding the sleeping arrangements.” (Doc. 31 at 8 (emphasis
added)). At this Rule 12 stage, Moore’s burden is one of pleading, not one of proof.
We nonetheless agree with Judge Arbuckle’s ultimate recommendation that this
claim be dismissed, not for want of evidence, but because we find that Moore has
not alleged sufficient facts to support his Eighth Amendment claim.
